Citation Nr: 0500288	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal cord injury.

2.  Entitlement to service connection for residuals of a left 
hip injury.

3.  Entitlement to service connection for residuals of a 
bilateral knee injury.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for residuals of a 
right elbow injury.

6.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active military duty from June 1974 to 
November 1974.  He also had verified and unverified active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Michigan Army National Guard (ANG) 
between 1983 and 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The veteran was afforded a personal hearing in May 2002 
before a RO Decision Review Officer.  In August 2004, a 
hearing was held before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  Transcripts of 
the hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran contends that service connection for disabilities 
of the spinal cord, left hip, both knees, right shoulder, 
right elbow, and left ankle is warranted.  The veteran 
testified before the undersigned in August 2004 that, while 
he was a civilian in January 1990, he was struck by a motor 
vehicle and suffered significant injuries.  He does not 
contend that he developed his claimed disabilities of the 
spinal cord, left hip, both knees, right shoulder, right 
elbow, and left ankle during active or reserve duty.  
However, he states that the stresses and strain of his 
ACDUTRA after the January 1990 motor vehicle accident 
permanently aggravated his injuries.  He avers that the ANG 
cleared him for duties following the motor vehicle accident, 
and that he was discharged three years later because he was 
no longer able to participate in physical training.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003.

At his August 2004 personal hearing, the veteran provided a 
history of receiving post-accident medical care from L.P., 
M.D., and Oakwood Hospital.  He said the ANG relied on the 
reports from Dr. P. and Oakwood Hospital in determining that 
he was able to return to duty with the ANG.  A Line of Duty 
determination prepared in July 1990 references medical 
records received from Dr. P.  Copies of those records, which 
are presumed to have been associated with the veteran's ANG 
medical file, are not contained in the claims folder.  The 
veteran also reports receiving medical treatment on numerous 
occasions after participating in training drills.  He points 
to a one-month period of ACDUTRA at Moffat Naval Air Station 
as period where his body came under significant punishment.  
None of those records are on file as well.  All associated 
medical records from the veteran's periods of ACDUTRA in the 
Michigan National Guard since 1990 should therefore be 
associated with the claims folders, to ensure compliance with 
all duty to assist requirements.  See 38 U.S.C.A. § 5103A 
(West 2002).  Thereafter, the veteran should be scheduled for 
a VA medical examination specifically for the purpose of 
obtaining a medical opinion as to whether the veteran's 
duties during his periods of ACDUTRA after his civilian motor 
vehicle accident in January 1990 permanently aggravated the 
pre-existing disabilities of his spinal cord, left hip, both 
knees, right shoulder, right elbow, and left ankle.

In light of the above, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection.  The RO 
should also request the veteran to submit 
any medical evidence suggestive that 
activities that he engaged in during 
ACDUTRA permanently aggravated his 
preexisting the disabilities of his 
spinal cord, left hip, both knees, right 
shoulder, right elbow, and left ankle.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  A specific request should be made to 
obtain the veteran's treatment records 
from Dr. P. and Oakwood Hospital.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

3.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Detroit VA Medical Center since October 
2002.

4.  Contact the appropriate Michigan ANG 
and obtain verification of the veteran's 
periods of ACDUTRA and INACDUTRA with the 
ANG during the period from January 1990 
to December 1993.  A complete copy of the 
veteran's medical records, to include 
those from private care providers, should 
also be obtained from the ANG.  The 
efforts to obtain such records should be 
documented.

5.  The RO should schedule the veteran 
for a VA examination to address the 
veteran's spinal cord, left hip, both 
knees, right shoulder, right elbow, and 
left ankle disabilities.  The veteran 
contends that he sustained these injuries 
as a result of a January 1990 motor 
vehicle accident, which occurred while he 
was a civilian.  He maintains that these 
disabilities were aggravated during his 
ACDUTRA scheduled after January 1990.  
The examiner should indicate whether any 
of the preexisting disabilities were 
aggravated by any period of ACDUTRA after 
January 1990.  The rationale for all 
opinions expressed must also be provided.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  Wagner, 370 F. 3d 
1089, VAOPGCPREC 3-2003.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the March 2003 Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


